Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 19-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2653903 to Johnson in view of US 2006/0273245 to Kim.
Claims 19, 21:
Johnson teaches a system comprising plasmon-generating nanostructures having super resolution [0007] and producing a colored emission image when exposed to light [0023].  The structure is a transparent dielectric substrate 502 covered with a nanostructured metallic thin-film 504 [0056].  The substrate is nanostructured having a reverse structured geometry comprised of nanopits and nanoposts and the metallic thin-film is conformal and continuous overs the nanostructured substrate surface (Fig. 5(I)) [0060-0061].  The continuous metallic thin-film defines the plasmonic-based high resolution color printing and has a periodicity equal to or less than a diffraction limit of visible light (Id.).  Johnson does not specify that the light is broadband visible light.  However, Kim teaches a method for manufacturing a nanostructured optical device including a metal film configured such that the incident radiation is resonant with at least one plasmon mode (abstract) wherein the incident radiation has a range of wavelengths [0044] and is preferably broadband incident light [0045].  The reflection and absorption of selected wavelengths is due to the interaction of the light with the surface resulting in surface plasmon resonance [0168].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Johnson and a broadband visible light source because Kim teaches it is a suitable selection and predictably activates plasmon-generating nanostructures.
Johnson does not teach separating the continuous metal from the nanostructured substrate surface.  It is noted that this feature does not have an impact on the structure of the metal film.  Nevertheless, Kim teaches a method for manufacturing a nanostructured optical device including a metal film configured 

Claim 20:
The substrate is plastic [Johnson0056].
Claims 22-23:
The nanostructuring process is nanoimprint lithography [Johnson0061].
Claim 24:
The metallic thin-film is formed by deposition, screen-printing, or inkjet printing [Johnson0061] all of which are coating techniques.
Claims 25-26:
The period is 450 nm [Johnson0060].
Claims 27-29:
The metallic thin-film has a thickness of 20-100 nm [Johnson0060].
Claims 30-31:
The metallic thin-film is gold, silver, or aluminum [Johnson0056].
Claim 32:
The structure is used and observable with bright-field illumination from pixels used for illuminating [Johnson0025].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX A ROLLAND/Primary Examiner, Art Unit 1796